750 N.W.2d 223 (2008)
Carol JODIS, Plaintiff-Appellant and Cross-Appellee, and
Jan Jodis, as Next Friend of Mikayla Granger, a Minor, Plaintiff,
v.
Michelle BRUBAKER, Sue Fowle, Mary Stuart, and Dave Babcock, Defendants-Appellees, and
Nurse A. Van Camp, Dr. Debra Lusty, Dr. Alfred Bediako, Dr. Veronica Dula, and Hillsdale County Community Health Center, Defendants-Appellees and Cross-Appellants.
Docket No. 136024. COA No. 271649.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the January 31, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellants are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.